               Case 21-10023-JTD           Doc 59-1       Filed 01/25/21       Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


    In re:                                                Chapter 11

    WARDMAN HOTEL OWNER, L.L.C.                           Case No. 21-10023 (JTD)

                          Debtor.1                        Hearing Date: February 9, 2021 at 10:00 a.m. (ET)
                                                          Objection Deadline: February 2, 2021 at 4:00 p.m. (ET)



      NOTICE OF MARRIOTT HOTEL SERVICES, INC.’S MOTION TO TRANSFER
      VENUE TO THE BANKRUPTCY COURT FOR THE DISTRICT OF COLUMBIA

              PLEASE TAKE NOTICE that today, Marriott Hotel Services, Inc. in possession
(the “Marriott”) filed the Marriott Hotel Services, Inc.’s Motion to Transfer Venue to the
Bankruptcy Court for the District of Columbia (the “Motion”).

                PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion must
be (a) in writing; (b) filed with the Clerk of the Bankruptcy Court, 824 N. Market Street, 3rd Floor,
Wilmington, Delaware 19801, on or before February 2, 2021, at 4:00 p.m. (ET) (the “Objection
Deadline”); and (c) served so as to be received on or before the Objection Deadline by the
undersigned counsel to the Debtors.

               PLEASE TAKE FURTHER NOTICE THAT only objections made in writing and
timely filed and received, in accordance with the procedures above, will be considered by the
Bankruptcy Court at such hearing.

           PLEASE TAKE FURTHER NOTICE THAT A TELEPHONIC HEARING ON
THE MOTION WILL BE HELD ON FEBRUARY 9, 2021, AT 10:00 A.M. (ET) BEFORE THE
HONORABLE JOHN T. DORSEY OF THE UNITED STATES BANKRUPTCY COURT FOR
THE DISTRICT OF DELAWARE.2

           IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER
NOTICE OR HEARING.




1
  The last four digits of the taxpayer identification number for the Debtor are 9717. The mailing address for
the Debtor is 5035 Riverview Road, NW, Atlanta, Georgia 30327.
2
  Any party that wants to participate in the Hearing must make arrangements to do so through CourtCall by
telephone (866-582-6878) or facsimile (866-533-2946) by no later than February 9, 2021, at 9:00 a.m. (ET).
If you do not make timely arrangements, you may not be able to participate in the Hearing.

                                                     1
            Case 21-10023-JTD    Doc 59-1     Filed 01/25/21   Page 2 of 3




Dated: January 25, 2021
       Wilmington, Delaware     MORRIS, NICHOLS, ARSHT, & TUNNELL LLP


                                By:   /s/ Curtis S. Miller
                                      Curtis S. Miller (No. 4583)
                                      1201 North Market Street, 16th Floor
                                      P.O. Box 1347
                                      Wilmington, DE 19899-1347
                                      Telephone: (302) 351-9412
                                      Email: cmiller@mnat.com

                                      -and-

                                      SHEPPARD, MULLIN, RICHTER & HAMPTON
                                      LLP
                                      Ori Katz (admitted pro hac vice)
                                      Four Embarcadero Center, 17th Floor
                                      San Francisco, CA 94111-4109
                                      Phone: (415) 434-9100
                                      Facsimile: (415) 434-3947
                                      Email: okatz@sheppardmullin.com

                                      -and-

                                      SHEPPARD, MULLIN, RICHTER & HAMPTON
                                      LLP
                                      Michael T. Driscoll (admitted pro hac vice)
                                      30 Rockefeller Plaza
                                      New York, NY 10112
                                      Telephone: (212) 653-8700
                                      Facsimile: (212) 653-8701
                                      Email: mdriscoll@sheppardmullin.com

                                      -and-

                                      SHEPPARD, MULLIN, RICHTER & HAMPTON
                                      LLP
                                      Jennifer L. Nassiri (admitted pro hac vice)
                                      333 South Hope Street, 43rd Floor
                                      Los Angeles, CA 90071
                                      Telephone: (213) 620-1780
                                      Facsimile: (213) 620-1398
                                      Email: jnassiri@sheppardmullin.com

                                      -and-

                                         2
Case 21-10023-JTD   Doc 59-1    Filed 01/25/21    Page 3 of 3




                        JENNER & BLOCK LLP
                        Lindsay Harrison (admitted pro hac vice)
                        Alex S. Trepp
                        1099 New York Avenue, N.W.
                        Suite 900, Washington, DC 20001-4412
                        Phone: (202) 639-6000
                        Facsimile: (202) 639-6066
                        Email: lharrison@jenner.com
                        Email: atrepp@jenner.com

                        -and-

                        JENNER & BLOCK LLP
                        Paul Rietema
                        353 N. Clark Street
                        Chicago, IL 60654-3456
                        Phone: (312) 840-7208
                        Facsimile: (312) 840-7308
                        Email: prietema@jenner.com

                        Attorneys for Marriott Hotel Services, Inc.




                           3
